— Judgment (denominated an order), Supreme Court, New York County, entered July 5, 1978, granting petitioner’s application to take a precomplaint deposition of respondent Montezemolo pursuant to CPLR 3102 (subd [c]), unanimously reversed, on the law and on the facts, without costs, and the application denied. Appeal from order, Supreme Court, New York County, entered September 19, 1978, denying respondents’ motion for reargument unanimously dismissed as not appealable, without costs. Plaintiff maintains that in an effort to force him to resign he was stripped of the perquisites of his position as assistant comptroller of the corporate respondent and given nothing to do, despite earlier representations regarding the substantive role he was to play within the corporation. His claimed damages include a charge that his future corporate career was ruined as a consequence. It appears he knows the representations which were made about his role in the company, the persons who made them, their positions and the humiliating acts directed against him. Since he has demonstrated he possesses sufficient information to enable him to frame a complaint, the preaction disclosure he seeks is unavailable to him. (Matter of Simpson [Traum], 63 AD2d 583.) Concur — Kupferman, J. P., Birns, Fein, Lupiano and Yesawich, JJ.